Per Curiam.

Compliance with the mandatory provisions of Section 5717.02, Revised Code, governing the filing of a notice of appeal is essential to invoke jurisdiction of the Board of Tax Appeals. American Restaurant & Lunch Co. v. Glander, Tax Commr., 147 Ohio St., 147, 70 N. E. (2d), 93.
Prom a consideration of the record in the case, this court is of the opinion that the decision of the Board of Tax Appeals dismissing the appeal for failure to comply with the jurisdictional statutory requirement is not unreasonable or un*288lawful. Lee Jewelry Co., Inc., v. Bowers, Tax Commr., 162 Ohio St., 567, 124 N. E. (2d), 415.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.